Title: From James Madison to William Harris Crawford, 15 February 1821
From: Madison, James
To: Crawford, William Harris


                
                    Dr. Sir
                    Feby. 15. 1821.
                
                Mr Hackley heretofore in the Consular service of the U.S. in Spain, is desirous of an appt. in E. Florida, which it seems to be understood, is soon to come within their jurisdiction.
                My personal acquaintance with Mr. H. is very limited. I can say with truth & with pleasure, nevertheless, that I have been led by it to a very favorable opinion not only of his agreeable manners but of his general intelligence and his capacity for pub: service. And I find that he is held in very particular estimation by his highly respectable friends & connections; all of whom taking a warm interest in his behalf will be much gratified, should no superior pretensions be an insuperable obstacle, at seei[n]g him in an improved way of making provision for a most deserving & amiable family. Begging pardon for this intrusion, I tender you, Sir assurances of my high consideration & cordial regards
                
                    J. M.
                
            